Citation Nr: 0319133	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE
Entitlement to service connection for cervical spondylosis 
and lumbar stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service in the Army Air Force from 
January 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO in 
St Petersburg, Florida, that denied claims of entitlement to 
service connection for cervical spondylosis and lumbar 
stenosis (hereinafter back disability).

The veteran filed a notice of disagreement in October 2000, 
and after issuance of a statement of the case in September 
2001, timely perfected an appeal.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeal have been made by the 
RO.

2.	The evidence of record is in equipoise as to whether the 
veteran's current back disability was incurred in active 
military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, cervical 
spondylosis and lumbar stenosis were incurred in active 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


Factual Background

The evidence of record establishes that the veteran has a 
current diagnosis of cervical spondylosis and lumbar 
stenosis.

Service medical records are unavailable as fire-related.  
Copies of company morning reports list the veteran as missing 
in action from September 1, 1944 ,until return on September 
3, 1944.  Daily Sick Reports and a hospital admission card 
document that for the period from September 4 to October 7, 
1944, he was listed as sick, combat related, and hospitalized 
at the 65th General Hospital, then returned to duty.  The 
nature of his injuries is not disclosed.

A letter dated in February 1977 from a squadron intelligence 
officer of the 490th Bomb Group (Heavy) USAAF Association 
indicated the veteran's involvement in a mid-air aircraft 
collision on September 1, 1944, in his assignment as tail or 
waist gunner.  A Historical Record of the veteran's squadron 
also detailed a mid-air collision in which several crew 
members were killed.

Copies of private chiropractic notes showing treatment from 
June 1997 to 2000 are also of record.  Private medical 
records from March 1988 to January 2001 show treatment for 
cervical spondylosis of C5-6 and flank pain, and chronic 
lumbosacral pain, as well as other unrelated conditions.  
Specifically, a March 1998 private operative report shows 
that the veteran underwent decompressive cervical laminectomy 
C3, 4, 6, and 7 bilaterally.  A June 1999 private operative 
report shows that the veteran underwent anterior cervical 
microdiscectomy C4-5, with a history of posterior cervical 
laminectomy.

In an October 2001 substantive appeal (VA Form 9), the 
veteran asserted that he injured his back in a mid-air 
collision in 1944.  

Of record are lay statements received in 2001 from the 
veteran's friend detailing the incident, and from his 
daughters and spouse which attest that the veteran has had 
longstanding back pain since service, and has taken 
medications for his back over the years.  

Private ambulatory care treatment notes dated in September 
2002 show a history of diffuse degenerative joint disease of 
the neck and spine.

On VA neurological examination in January 2003, the veteran 
related a hard landing when he parachuted from a mid-air 
collision of aircraft, and estimated hitting the ground at 25 
miles per hour.  He asserted that he injured his whole body 
then, although hospitalization at that time did not reveal 
any broken bones.  He complained of numbness and tingling in 
the hands bilaterally, and in the left leg.  The examiner 
noted an impression of radiculopathy secondary to spondylitic 
changes in the cervical and lumbar spine, and opined that it 
is as likely as not that the etiology of the current 
disability is related to the injury sustained during 
parachute landing in 1944.  It was noted that traumatic 
arthritis and or spondylitic changes often manifest 
themselves after decades.

On VA spine examination in January 2003, the veteran gave a 
history of neck pain after the mid air collision in 1944 when 
he was thrown out of an airplane with a parachute.  He 
related having no broken bones when hospitalized for 
evaluation after the collision, and complained of minor neck 
pain after the collision, which abated until resurgence in 
1998.  The examiner opined that the current back condition 
characterized by limitation of motion, cervical stenosis and 
spondylosis as well as lumbar stenosis, was the result of 
normal aging and arthritic changes and less likely the result 
of involvement in the mid air collision in 1944.  The 
examiner noted that the length of time between the accident 
and the onset of the veteran's complaints tends to weigh more 
heavily in favor of normal degenerative arthritis and 
arthritic changes, than as a result of the mid air collision.

In numerous statements, the veteran and his representative 
have asserted that his back condition resulted from trauma 
during military service.  By a September 2000 rating decision 
, the RO denied the claims.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b); see also, Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail).

In this case, the veteran contends that service connection 
for his back disability is warranted on the basis that he 
sustained neck and back trauma in service after jumping from 
a mid-air collision in a parachute and sustaining a hard 
landing in 1944.  He claims that he has experienced neck and 
back pain since that time.

The veteran's service medical records are unavailable.  
Morning reports and sick reports, as well historical accounts 
of record, document the incident, but there is no 
contemporaneous indication that he sustained back injury in 
that incident.  In fact, the first notation of back pain in 
the medical evidence of record is noted in private medical 
records from Dr. R. dated in 1988, decades after the incident 
occurred.  The veteran has explained that despite the absence 
of contemporaneous notations of back pain in service, he did, 
indeed, experience back pain following the incident and 
continuously thereafter.  He has provided lay statements to 
that effect.

Although lay evidence of in-service back injury has been 
submitted, as well as evidence of current disability of the 
cervical and lumbar spine, connecting the in-service injury 
to the current back disability is a question that can only be 
addressed by a party with medical expertise. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this regard, the Board has carefully reviewed the 
conflicting medical evidence of record from a private 
chiropractor and VA neurological examiner, both favorable to 
the veteran's position, and from a VA spine examiner, 
unfavorable to the veteran's assertions.  On the one hand, 
the private chiropractor and VA neurological examiner have 
both indicated that it is their opinion that the veteran's 
current cervical and lumbar disabilities are as likely as not 
causally related to the 1944 mid-air collision.  On the other 
hand, the record contains a January 2003 opinion from a VA 
orthopedic examiner, who noted the absence of objective 
contemporaneous evidence of an in-service low back 
disability, and indicated that the current disability of the 
cervical and lumbar spine was as likely as not consistent 
with age.

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data. See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  The Board notes that the VA physicians who 
submitted conflicting opinions are clearly competent to 
render a medical opinion as to the relationship between the 
veteran's in-service injury and his current low back 
disability.  The Board further observes that since the 
veteran's service medical records are unavailable, the 
opinions necessarily all have been based on a review of 
evidence of back disability documented post-service.  The 
Board notes the lay statements and the veteran's own 
statements and assertions, and observes that the veteran is a 
combat veteran and is entitled to the special considerations 
given combat veterans under  38 U.S.C.A. § 1154.

Thus, after reviewing the evidence in its entirety, the Board 
finds that that there is at least an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  Resolving all reasonable doubt in favor of the 
veteran, service connection is deemed appropriate for his 
back disability. Gilbert, supra.




ORDER

Service connection for a back disability, to include cervical 
spondylosis and lumbar stenosis, is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

